In a family offense proceeding pursuant Family Court Act article 8, Theodore E. Ellwanger appeals from an order of protection of the Family Court, Suffolk County (Simeone, J.), dated May 18, 2005, which, after a hearing, directed him, inter alia, to stay away from the petitioner until May 18, 2006.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from has expired by its own terms. Accordingly, the appeal must be dismissed as academic (see Matter of Ingle v Ingle, 19 AD3d 420 [2005]). Krausman, J.P., Spolzino, Lifson and Dillon, JJ., concur.